DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 9, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0293738) in view of Bu (US 11308725).
In regard to claims 1 and 13, Zhang et al. teach a fingerprint recognition module (element 20), device configured to be disposed below a screen assembly of an electronic device (element 10), wherein the fingerprint recognition device module comprises: comprising: a first side; and a light emitting surface configured to: be disposed opposite a lower surface of the screen assembly (fig. 1); and emit a first optical signal (fig. 1, light emitted from element 160); an image sensor (element 401), located on the first side and comprising a photosensitive surface that is configured to: be disposed opposite the lower surface (fig. 1, element 401 below display unit); and receive a second optical signal that comprises a fingerprint optical signal for generating a fingerprint image (fig. 1, optical signal reflected off finger) but does not teach a light emitting diode; a light shielding member, located between the LED and the image sensor and configured to block a part of third optical signals emitted by the LED.
	Bu teaches a light emitting diode (column 4 lines 5 and 6); a light shielding member, located between the LED and the image sensor and configured to block a part of third optical signals emitted by the LED (element 16 and column 5 lines 47-50).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Zhang et al. with the shield of Bu. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Zhang et al. with the shield of Bu because the shield of Bu would prevent a ghosting phenomenon with the fingerprint detector.
In regard to claims 6, Zhang et al. teach wherein the light shielding member is configured to be integrated into a middle frame, of the electronic device, that is configured to be located between the screen assembly and the fingerprint recognition device when the fingerprint recognition device is disposed in the electronic device (fig. 10 element 510 affixed below display 110 and above element 20).
	In regard to claim 7, Zhang et al. teach wherein the fingerprint recognition device is configured to be carried on a holder and to be fastened below the screen assembly (element 1, the device is in a mobile phone meant to be held).
	In regard to claim 9, Bu teaches a plurality of LEDs comprising the LED; and a plurality of light shielding members comprising the light shielding member and corresponding to the LEDs, wherein the LEDs and the light shielding members are uniformly distributed around the image sensor, and wherein each of the light shielding members is partially or entirely located between a corresponding LED and the image sensor (fig. 2).
	In regard to claim 10, Zhang et al. teach an infrared light source (paragraph 35).
	In regard to claim 11, Zhang et al. teach a lens configure to be disposed between the screen assembly and the image sensor when the fingerprint recognition device is disposed in the electronic device, wherein the lens comprises an imaging center that coincides with a center of an active area of the image sensor (fig. 3, lens focuses on image sensor 400), and wherein the lens is configured to: receive fourth optical signals; and converge the fourth optical signals onto the image sensor (optical signals before lens are fourth optical signals).
Claim(s) 2, 5, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Bu further considered with Momtahan (US 2012/0199728).
In regard to claims 2 and 14, Zhang et al. and Bu teach all the elements of claim 2 except wherein the LED comprises a light emitting center and is configured to emit a fourth optical signal that has an emergent angle greater than θ and that passes through the light emitting center and a center of an active area of the image sensor, wherein the light shielding member is further configured to block the fourth optical signal and wherein θ is a predefined value.
Momtahan teaches wherein the LED comprises a light emitting center and is configured to emit a fourth optical signal that has an emergent angle greater than θ and that passes through the light emitting center and a center of an active area of the image sensor, wherein the light shielding member is further configured to block the fourth optical signal and wherein θ is a predefined value (element 144, Momtahan only allows light of a certain angle through the aperture).
	The three are analogous art because they all deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Zhang et al. and Bu with the aperture of Momtahan. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Zhang et al. and Bu with the aperture of Momtahan because the aperture would work equally as well in the apparatus of Zhang et al. and Bu as it does separately and would provide predictable results.
In regard to claims 5 and 16, Zhang et al. and Bu teach all the elements of claim 5 except wherein the light shielding member is a mechanical part comprising light through-hole, and wherein a hole wall of the light through-hole surrounds the third optical signals, to block the part of the third optical signals.
Momtahan teaches wherein the light shielding member is a mechanical part comprising light through-hole, and wherein a hole wall of the light through-hole surrounds the third optical signals, to block the part of the third optical signals (fig. 3 element 144).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Bu further considered with Ling et al. (US 2019/0286870).
In regard to claim 8, Zhang et al. and Bu teach all the elements of claim 9 except a light absorbing material (Bu teaches blocking the stray light but does not specifically teach absorbing).
Ling et al. teach a light absorbing material (paragraph 81).
	The three are analogous art because they all deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Zhang et al. and Bu with the light absorbing material of Ling et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Zhang et al. and Bu with the light absorbing material of Ling et al. because the aperture would work equally as well in the apparatus of Zhang et al. and Bu as it does separately and would provide predictable results.
Allowable Subject Matter
Claims 3, 4, 12, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or make obvious the structure of these claims in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623